PER CURIAM.
In this case, judgment was rendered in the district court in favor of plaintiffs and against Texas and Pacific Railway Co., Inc., D. J. Toney and Fred W. Wilson, Sr. The judgment was silent relative to an alternative demand against American Employers’ Insurance Company.
The judgment appealed from was reversed, and plaintiff’s suit was dismissed.
In the opinion, reported in La.App., 176 So.2d 640, at page 650, the question of the disposition of the alternative demand was disposed of adversely to plaintiffs. The judgment is now final, writs having been refused by the Supreme Court of this state, 178 So.2d 660.
The motion to remand seeks to have the case returned to the district court for a decision on the merits of the alternative demand. The motion is without merit, since the question was disposed of by this Court. Further, since all issues in this case have been disposed of, this Court no longer has jurisdiction to remand.
Accordingly the motion to remand is overruled.